Citation Nr: 1636968	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as a bacterial lung infection, status post right upper lobectomy, to include as due to in-service herbicide exposure and/or asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1968 to April 1972.  Among other awards, the Veteran received the National Defense Service Medal and Vietnam Service Medal with Bronze Star.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been returned to the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 videoconference hearing.  A transcript of this hearing is of record.

In August 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's diagnosed chronic obstructive pulmonary disease (COPD), tuberculosis (TB), pneumonia, or atypical mycobacterial infection had their onset during his active duty service, or are otherwise etiologically related to service, to include asbestos exposure; nor may they be presumed to have been incurred in, or aggravated by such service.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a respiratory disorder claimed as a bacterial lung infection, status post right upper lobectomy, to include as due to in-service herbicide exposure and/or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in June 2008 and March 2009.  

The Board also concludes that the duty to assist has been satisfied as all pertinent military personnel records, service treatment records, post-service treatment records, Social Security Administration records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in October 2008, March 2012, and January 2015 with an addendum opinion in April 2015.  

In March 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature of his bacterial lung condition.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran contends that he contracted tuberculosis while serving in Vietnam and the Philippines.  See February 2009 and May 2009 statements and March 2014 Board hearing transcript.  The Veteran asserts that he took "short trips" to the Philippines, specifically Manila and Olongapo, and that he worked in close contact with the local population.  See March 2011 VA Form 9.  In his March 2008 VA Form 21-526, the Veteran indicated that he had been exposed to Agent Orange or other herbicides while serving in Vietnam, which resulted in his lung condition.  He also noted that while serving aboard a naval ship from 1968 to 1972, he was exposed to asbestos.  He affirmatively denied having a disability associated with such exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016).  In this case, the evidence shows that the Veteran served in Vietnam, but he has not been diagnosed with a presumptive disease for exposure to herbicides.  Therefore, the Veteran is not entitled to consideration of presumptive service connection on this basis.  See February 2015 deferred rating decision.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)."

VA must analyze the Appellant's claim of entitlement to service connection for asbestosis, under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g.

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Military personnel records reflect that the Veteran served aboard the USS Ponchatoula and USS Damato during his active duty service.  In addition, the Veteran served in Binh Thuy, a former U.S. Air Force base in Vietnam.  There is also evidence that the Veteran was designated as an unauthorized absentee from his unit while serving in Dong Tam, Vietnam.  Based on his presence in the Republic of Vietnam, exposure to herbicides is presumed.  

Service treatment records (STRs) document that the Veteran entered military service with no respiratory problems.  See June 1968 enlistment examination.  A January 1972 STR reflects that the Veteran sought treatment for a cold and sore throat.  An objective evaluation found that he had a red and inflamed throat, but no pustules.  No diagnosis was provided.  At his March 1972 separation examination, the Veteran had normal clinical evaluation results.  No respiratory conditions were noted.  

VA treatment records reflect that the Veteran has had a history of respiratory problems since 1975.  In 1975, the Veteran had a pneumothorax from a presumed ruptured bulla.  See May 2008 VA Discharge Summary.  The Veteran had a 40-year history of smoking one pack of cigarettes per day.  See March 2012 VA examination.  The Veteran had a history of shortness of breath and COPD since 1990.  See October 2008 VA examination. 

A June 2006 VA Pulmonary Outpatient Consult documents that the Veteran had been treated and hospitalized 10 days earlier for pneumonia symptoms, including cough, increased shortness of breath, high fever, and a body rash.  A chest x-ray showed bilateral infiltrates mostly on the right side multilobar with left-sided nodules.  The record reflects a differential diagnosis of pneumonia with bronchopneumonia versus granulomatous disease or neoplastic disease versus TB.

A January 2007 statement of Dr. P.R.B., the Veteran's private treating physician, documents that the Veteran reported his 45-year history of smoking one and a half packs of cigarettes per day.  The Veteran denied having any pulmonary problems other than walking pneumonia and a "collapsed lung" in 1975.  Dr. P.R.B. noted that the Veteran had recovered and was doing well until June 2006, when he was admitted with a dense right upper lobe infiltrate and a diagnosis of pneumonia and possible lung cancer was made.  Citing the results of VA chest x-rays, Dr. P.R.B. noted that there was some improvement in the dense right upper lobe infiltrate.  A TB skin test was negative.  Dr. P.R.B. concluded that the Veteran had a fairly broad differential diagnosis.  Among his diagnoses, Dr. P.R.B. found that the Veteran had probable COPD.  

A January 2007 VA treatment record reflects that the Veteran underwent a bronchoscopy which was negative for malignancy and negative cultures for bacteria and acid-fast bacteria.  Following two years of symptoms of low grade fever, night sweats, weight loss, and mostly non-productive cough along with his history of smoking, the Veteran underwent a right upper lobectomy in February 2008, because there was a concern for lung cancer.  The Veteran was positive for acid-fast bacillus, which was noted as concerning for TB.  He was diagnosed with right upper lobe mycobacterial infection status post right upper lobectomy.  See March 2008 VA Infectious Disease Outpatient Note and March 2008 VA Discharge Summary.  From February 2008 to February 2009, the Veteran received treatment for both atypical mycobacterial infection and TB since there was no culture proof of which organism was causing his lung mass.  See May 2008 and April 2009 statements of VA treating physician.

In October 2008, the Veteran underwent a VA examination.  The examiner summarized the Veteran history of respiratory problems and treatment.  An objective evaluation was performed, including a chest x-ray, which revealed right apical pleural thickening.  The examiner diagnosed the Veteran with inactive TB, which was noted to have had its onset in 2007, and COPD, which was noted to have had its onset in 1990 and to co-exist with his long history of smoking.  No etiological opinion was provided.  

A February 2012 VA Primary Care Outpatient Note documents that the Veteran presented with a one-week history of a cough, productive of yellow sputum and increased dyspnea.  His prior respiratory problems were noted.  He continued to smoke.  The Veteran reported having a steady worsening pulmonary status in recent months.  Among his diagnoses, the Veteran's respiratory conditions were identified as pneumonia, COPD, and a history of right upper lobectomy.  

In March 2012, the Veteran was afforded another VA examination.  No change in the Veteran's respiratory condition was reported.  The examiner noted that the Veteran continued to smoke despite medical advice.  Upon objective evaluation, the examiner diagnosed the Veteran with COPD.  The examiner opined that the Veteran's COPD was not caused by or a result of military service.  The conclusion was based on findings that the Veteran was not medically discharged from the military, his separation examination was normal, he had a significant history of tobacco abuse (smoked one pack per day for the past 40 years, the same number of years that the Veteran had been out of the military), and there was no verification of record that the Veteran had been exposed to herbicides or asbestos during active duty service.  

A September 2014 VA Physician Letter reflects that the Veteran had advanced COPD and a history of right upper lung lobectomy in 2008.  He subsequently had 12 months of medical therapy for TB.  Currently, the Veteran was being following regularly by VA's consulting pulmonologist.  

In January 2015, the Veteran was afforded another VA examination.  Upon objective evaluation, the examiner continued the Veteran's diagnoses for COPD and TB.  The examiner opined that the Veteran's mild COPD and TB was not caused by or the result of military service.  Noting that the Veteran's history of continued smoking, the examiner explained that tobacco abuse is the leading cause of COPD.  Additionally, the examiner found significant that the Veteran lacked any in-service evidence of problems as evidenced by the Veteran's status as medically qualified to complete the term of his active service, and he was not medically discharged.  Finally, the examiner found no medical nexus establishing causality between his diagnosed COPD and TB and his military service.  

A February 2015 deferred rating decision reflects that the Veteran's military occupational specialty as an engine mechanic is probable for exposure to asbestos.  Based on the evidence in the Veteran's military personnel records, the Veteran's service in Vietnam was confirmed.  

The January 2015 VA examiner provided an addendum medical opinion in April 2015.  Individually addressing the Veteran's various respiratory diagnoses identified in the record, the examiner opined that the Veteran's pneumonia, atypical mycobacterial infection, TB and COPD were not related to any injury, disease, or event during the Veteran's active duty service, to include any exposure to herbicides, including Agent Orange, and/or asbestos.  Overall, the examiner concluded that there was no medical nexus establishing causality between these diagnoses and military service.  No residual or chronic disability was shown by service medical records or demonstrated by evidence following service.  The Veteran was medically qualified to complete his term of active service and he was not medically discharged from the military.  Referring to an October 2013 VA pulmonary note, the examiner noted that the Veteran had a stable chest x-ray.  None of the diagnosed respiratory conditions were found to be presumptive diseases of Agent Orange exposure.  Finally, with regard to the Veteran's COPD, the examiner repeated her prior finding that tobacco abuse is the leading cause of COPD.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for a bacterial lung infection, status post right upper lobectomy, to include as due to in-service herbicide exposure and/or asbestos exposure.  

The evidence demonstrates that the Veteran has been variously diagnosed with pneumonia, atypical mycobacterial infection, TB and COPD.  

In addition, the Board finds that the Veteran is presumed to have been exposed to herbicides by virtue of his presence in Vietnam.  However, the Veteran, as stated above, does not have a diagnosis of a presumptive disease due to herbicide exposure.  Consequently, only direct service connection can form a basis for service connection.  

Furthermore, based on his MOS as an engine mechanic, he was found to have a probable exposure to asbestos during active duty service.  But, at no time during his appeal, did the Veteran specifically assert that he had a disability associated with his asbestos exposure.  Nevertheless, that theory was addressed.  

The question remains whether any of these diagnoses are etiologically related to his active duty service.  Taken together, the Board finds that the October 2008, March 2012, January 2015, and April 2015 VA opinions provide the most probative evidence as to the etiology of the Veteran's diagnosed respiratory disorders.  The examiners, upon review of the Veteran's in-service and post-service medical records, found no medical basis for concluding that the Veteran's respiratory disorders had a causal connection to his military service.  Rather, the VA examiners consistently cited the Veteran's 40-year history of tobacco use as the leading cause of his COPD, which was also the Veteran's most consistent diagnosis, based on his medical records.  

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 131 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the Veteran asserts that he contracted TB during service, the medical evidence does not support his theory.  In fact, the medical evidence, which includes a recitation of his respiratory problems since 1975, demonstrates that the earliest report of TB was in 2006, and it was not a definitive diagnosis.  Notably, the Veteran reported to his private treating physician, as documented in the January 2007 statement, that his only pulmonary problems consisted of walking pneumonia and a collapsed lung in 1975.  No mention of a history of TB was reported.  Therefore, the Board finds that based on these inconsistencies and the lack of substantiating medical evidence, the Veteran's assertions that his TB has its onset during his active duty service are not credible.  

Finally, the Veteran has not presented any competent and credible evidence that he had any chronic respiratory problems during service or that any of his diagnosed respiratory disorders, to include pneumonia, atypical mycobacterial infection, TB and COPD, are etiologically related to his active duty service, to include as due to in-service herbicide exposure and/or asbestos exposure.  

In summary, the Board concludes that the preponderance of the evidence weighs against finding in favor of the claim for service connection for a bacterial lung infection, status post right upper lobectomy, to include as due to in-service herbicide exposure and/or asbestos exposure.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for a respiratory disorder claimed as a bacterial lung infection, status post right upper lobectomy, to include as due to in-service herbicide exposure and/or asbestos exposure, is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


